--------------------------------------------------------------------------------

Exhibit 10.1
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this "Agreement") is entered into as of April 2,
2007, but to be effective as of April 16, 2007 (the "Effective Date"), by and
between Internap Network Services Corporation (the "Company" or "Internap") and
Vincent Molinaro ("Executive") (collectively the "Parties").
 
1. Position and Duties. Executive shall serve as Chief Operating Officer for the
Company, with such duties, authorities and responsibilities as are commensurate
with such position. Executive shall work from the Company’s offices in Atlanta,
Georgia.
 
2. Base Salary. Executive shall receive an annual base salary of $350,000 ("Base
Salary"). Payment of Base Salary shall be subject to standard payroll tax
withholdings and deductions. Executive's Base Salary shall be paid semi-monthly
in accordance with the Company's standard payroll practices. Executive's Base
Salary may be increased from time to time by the Company's Chief Executive
Officer (“CEO”) and in consultation with the Company's Board of Directors or the
Compensation Committee of such Board of Directors (in either case, the "Board")
in their sole and absolute discretion.
 
3. Performance-Based Bonus. Executive will be eligible to participate in
Internap’s annual incentive bonus plan as in effect for any calendar year during
the Term ("Incentive Plan"). Executive’s entitlement to a bonus under the
Incentive Plan will be based on the Company’s achievements of its goals and
Executive’s individual performance, as determined by the Company or the Board,
as the case may be, in their sole and absolute discretion. Executive’s initial
bonus opportunity under the Incentive Plan will be up to 50% of Executive’s
annual Base Salary, subject to the terms and conditions of the Incentive Plan
and pro-rated for the length of your employment during the applicable Incentive
Plan year.
 
4. One-time Signing Bonus. The Company will make a one-time signing bonus
payment to Executive in the total amount of $20,000, which shall be payable in
twelve (12) equal monthly installments during the course of Executive’s first
year of employment. The one-time signing bonus payment under this Section 4 will
not be considered as part of Executive’s Base Salary, bonus potential under the
Incentive Plan or other compensation programs or severance amounts.
Notwithstanding anything to the contrary contained in this Agreement, if
Executive voluntarily terminates his employment with the Company without Good
Reason (as defined below) within twelve (12) months from the Effective Date,
Executive shall immediately repay to the Company the full amount of this
one-time signing bonus that has theretofore been paid to Executive.
 
5. Equity Compensation. The Company and Executive acknowledge that the CEO shall
recommend to the Board that the Company issue to Executive 125,000 restricted
shares of the Company’s common stock, which, if approved by the Board, shall
vest in annual increments of 25% commencing on the first anniversary of the date
of issuance, subject to the terms and conditions of the relevant equity
compensation plan(s) and related restricted stock agreement(s) (the "Restricted
Shares").
 

--------------------------------------------------------------------------------


 
6. Employee Benefits. Executive shall be entitled to participate in all employee
benefit, welfare and other plans and programs generally applicable to employees
of the Company. Except as provided herein, the Company reserves the right to
modify Executive’s benefits from time to time, as it deems necessary in its sole
and absolute discretion, so long as Executive continues to receive healthcare
and life insurance benefits that are comparable to other similarly situated
employees.
 
7. Vacation. Executive shall accrue twenty (20) days of combined vacation/sick
leave annually. Executive also shall receive three (3) personal days each year.
Executive shall have the right to carry over unused vacation from any one-year
period to any other subsequent one-year period.
 
8. Relocation. Executive shall have a budget of (i) up to $100,000, including
the tax gross-up that will be required, to be used for his relocation for
expenses under Internap’s Domestic Relocation Program Benefits attached hereto
as Exhibit A (the “Relocation Program”) other than for expenses set forth in
Section 3.8 and 3.8-1 of the Relocation Program and (ii) up to $50,000 to be
used for expenses set forth in Sections 3.8 and 3.8-1 of the Relocation Program,
all such expenses subject to the terms of the Relocation Program that sets forth
the relocation terms and dollar limits applicable to Executive’s circumstances.
Notwithstanding anything to the contrary contained in this Agreement, if
Executive voluntarily terminates his employment with the Company without Good
Reason within 12 months from the date of relocation, Executive shall promptly
repay the Company the amount of all relocation expenses paid by the Company
associated with Executive’s relocation to the Atlanta area no later than 30 days
after such termination date.
 
9. Nature of Employment. Executive’s employment with the Company shall be
at-will. Both Executive and the Company shall have the right to terminate the
employment relationship at any time, with or without cause, and with or without
advance notice.
 
10. Severance Payments. Upon Executive’s involuntary termination of employment
by the Company without Cause (as defined below), Executive shall receive a cash
severance payment equal to Executive’s then-current annual Base Salary. Payment
of the severance amount set forth in this Section 10 shall be subject to
standard payroll tax withholdings and deductions.  
 
Upon Executive's involuntary termination of employment without Cause, all of
Executive's unvested Restricted Shares, if any, shall cease vesting and shall be
subject to repurchase and/or termination in accordance with the terms of the
applicable restricted stock agreement. Notwithstanding anything contained herein
to the contrary, Executive shall not be entitled to any benefits or rights under
this Section 10 if Executive also is eligible for payments and/or benefits under
Section 11 hereof.
 

--------------------------------------------------------------------------------


 
11. Change in Control Payments and Acceleration. If (i) a Change of Control (as
defined below) occurs on or before the first anniversary of the Effective Date
or (ii) Executive’s employment is involuntarily terminated by the Company
without Cause or Executive voluntary terminates his employment for Good Reason,
in either case within 12 months after a Change in Control, then (x) the Company
shall pay Executive a cash severance payment equal to one and one-half (1.5)
times the sum of Executive’s then-current annual Base Salary plus the maximum
target Bonus under the Incentive Plan and (y) all of Executive’s unvested
Restricted Shares, if any, shall become fully vested and free of restrictions.
 
Payment of the payments set forth in this Section 11 shall be subject to
standard payroll tax withholdings and deductions.
 
If Executive is terminated pursuant to Section 11(ii) above, then Executive will
continue to receive the healthcare and life insurance coverages in effect on his
date of termination for twenty-four (24) months after the date of termination
pursuant to this Section 11 just as if he had remained an active employee of the
Company, subject to Executive paying the customary employee portion of such
coverages, provided that if the Company cannot continue to cover Executive under
its plans, the Company will separately provide Executive with comparable
coverages (the Company’s obligation to pay the premiums of such comparable
coverages shall not exceed the amount the Company paid on behalf of Executive
for the healthcare and life insurance coverages the Company provided to
Executive in the month immediately preceding Employee’s termination (the
“Monthly Coverage Limitation Amount”)) or pay Executive in a lump sum the costs
of such coverages (subject to the Monthly Coverage Limitation Amount).
 
For purposes of this Agreement, "Change in Control" shall mean the happening of
any of the following events:
 
(i) An acquisition by any individual, entity or group (within the meaning of
Section 13 (d) (3) or 14 (d) (2) of the Exchange Act) (an "Entity") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); excluding, however, the following: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
Section;
 

--------------------------------------------------------------------------------


 
(ii) A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”), cease for any reason to constitute at
least a majority of the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the Board subsequent to the
Effective Date, whose election, or nomination for election, by the Company’s
stockholders was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided, further
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an Entity other than the Board shall not be so considered as
a member of the Incumbent Board;
 
(iii) The approval by the stockholders of the Company of a merger,
reorganization or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (each, a "Corporate Transaction")
or, if consummation of such Corporate Transaction is subject, at the time of
such approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding however, such a Corporate Transaction pursuant to which
(A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation or
other Person which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries (a "Parent Company")) in substantially the same proportions as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) no Entity (other than the Company, any employee benefit
plan (or related trust) of the Company, such corporation resulting from such
Corporate Transaction or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the applicable Corporate Transaction, such Parent Company)
will beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors unless such ownership resulted solely from ownership of securities of
the Company prior to the Corporate Transaction, and (C) individuals who were
members of the Incumbent Board will immediately after the consummation of the
Corporate Transaction constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction (or,
if reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (A) above is satisfied in connection with the
applicable Corporate Transaction, of the Parent Company); or
 

--------------------------------------------------------------------------------


 
(iv) The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
 
For purposes of this Agreement, “Cause” shall mean:
 
(i) Executive’s conviction (including a plea of guilty or nolo contendere) of a
crime involving theft, fraud, dishonesty or moral turpitude;
 
(ii) material violation by Executive of the Company’s Code of Conduct or other
material policies;
 
(iii) gross omission or gross dereliction of any statutory, common law or other
duty of loyalty to the Company or any of its affiliates; or
 
(iv) Executive’s willful and continued failure to perform his duties hereunder
(other than such failure resulting from the Executive’s incapacity due to
physical or mental illness or after the issuance of a notice of termination by
the Executive for Good Reason) within ten (10) business days after the Company
delivers to him a written demand for performance that specifically identifies
the actions to be performed provided that such written demand is not unlawful or
in violation of Executive’s fiduciary duties to the Company.
 
For purposes of this Section 11, no act or failure to act by the Executive shall
be considered a “gross omission”, “gross dereliction” or “willful” if such act
is done by the Executive in the good faith belief that such act is or was to be
beneficial to the Company or such failure to act is due to the Executive’s good
faith belief that such action would be materially harmful to the Company.
 
Executive shall not be deemed to have been terminated for “Cause” unless there
shall have been delivered to him written notice, not less than ten (10) business
days prior to the proposed termination date, specifying the basis for such
termination; provided, however, that if clause (iv) above is the basis for such
termination, then such termination shall be effective on the date such written
notice is delivered to Executive.
 
For purposes of this Agreement, Good Reason shall mean any one of the following
events which occurs without Executive’s written consent: (i) any significant
diminution in Executive’s title, authority or responsibility; (ii) any
significant reduction in Executive’s then current total compensation from that
compensation paid by the Company in the prior fiscal year; (iii) a change of
more than fifty (50) miles Executive's permanent workplace without Executive's
consent, or (iv) any material breach of this Agreement by the Company. Executive
shall not be deemed to have terminated this Agreement for “Good Reason” unless
he shall have delivered to the Company written notice, not less than ten (10)
business days prior to the proposed termination date, specifying the basis for
such termination.
 

--------------------------------------------------------------------------------


 
12. Parachute Payments. If any cash compensation payment, employee benefits or
acceleration of vesting of stock options or other stock awards Executive would
receive in connection with a Change in Control ("Payment") would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the "Code"), and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless Executive
elects in writing a different order: reduction of cash payments; reduction of
employee benefits; and cancellation of accelerated vesting of stock awards. In
the event that acceleration of vesting of stock award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of Executive’s stock awards unless Executive elects in writing
a different order for cancellation. The accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
Change in Control shall perform the foregoing calculations. If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment arises (if requested at that time by the Company
or Executive) or at such other time as requested by the Company or Executive. If
the accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determination of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.
 
13. Release. Notwithstanding anything to the contrary contained in this
Agreement, upon termination of Executive’s employment, unless Executive shall
have executed and provided the Company with an effective release in a form
substantially similar in all material respects to the form of Release attached
hereto as Exhibit B (but subject to such changes as the Company may deem
reasonably necessary in order to take into account changes in applicable law) by
which Executive releases the Company from any and all claims of any kind.
Executive shall not receive any severance payments or benefits provided under
this Agreement.
 

--------------------------------------------------------------------------------


 
14. Confidentiality. Executive agrees that information not generally known to
the public to which he will be exposed as a result of his employment by the
Company is confidential information that belongs to the Company. This includes
information developed by Executive, alone or with others, or entrusted to the
Company by its customers or others. The Company’s confidential information
includes, without limitation, information relating to the Company’s trade
secrets, research and development, inventions, know-how, software, procedures,
accounting, marketing, sales, creative and marketing strategies, employee
salaries and compensation, and the identities of customers and active prospects
to the extent not publicly disclosed (collectively, "Confidential Information").
Executive will hold the Company’s Confidential Information in strict confidence,
and not disclose or use it during the No Disclosure Term (as defined below),
except as authorized by the Company and for the Company’s benefit.
 
For purposes of this Agreement, “No Disclosure Term” shall mean during the time
period Executive is employed by the Company and for a period of two (2) years
after Executive’s employment is terminated.
 
Executive further acknowledges and agrees that in order to enable the Company to
perform services for its customers or clients, such customers or clients may
furnish to the Company certain Confidential Information, that the goodwill
afforded to the Company depends upon the Company and its employees preserving
the confidentiality of such information, and that such information shall be
treated as Confidential Information of the Company for all purposes under this
Agreement subject to the No Disclosure Term.
 
Executive agrees that if Executive breaches Section 14 of this Agreement: (i)
the Company would suffer irreparable harm; (ii) it would be difficult to
determine damages, and money damages alone would be an inadequate remedy for the
injuries suffered by the Company, and (iii) if the Company seeks injunctive
relief to enforce this Agreement, Executive will waive and will not (a) assert
any defense that the Company has an adequate remedy at law with respect to the
breach, (b) require that the Company submit proof of the economic value of any
Trade Secret or Confidential Information, or (c) require the Company to post a
bond or any other security.
 
15. No Restrictions. Executive represents to the Company that he has not
executed or is not bound by any non-competition covenant or non-solicitation
covenant or any other undertaking similar to either of the foregoing that would
prevent him from performing the duties and responsibilities of the position set
forth in Section 1 of this Agreement.
 
16. General Provisions. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
successors, assigns, heirs, executors, administrators, except that Executive may
not assign any of his duties hereunder and Executive may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.
 

--------------------------------------------------------------------------------


 
This Agreement, together with the Exhibits, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Parties with regard to
the subject matter hereof. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises or representations.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Georgia, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the Parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. If any provision in this Agreement is
determined to be invalid, illegal, or unenforceable, in whole or in part, the
remaining provisions and any partially enforceable provisions shall remain in
full force and effect.
 
Executive agrees that any claim arising out of or relating to this Agreement
shall be brought in a state or federal court of competent jurisdiction in
Georgia. Executive consents to the personal jurisdiction of the state and/or
federal courts located in Georgia. Executive waives (i) any objection to
jurisdiction or venue, or (ii) any defense claiming lack of jurisdiction or
improper venue, in any action brought in such courts.
 
A failure of Executive or the Company to insist upon strict compliance with any
provision of this Agreement or the failure to assert any right Executive or the
Company may have hereunder shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.
 
The Company shall reimburse Executive for the legal fees and expenses incurred
by Executive in connection with the review and negotiation of this Agreement up
to $5,000.
 
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.




INTERNAP NETWORK SERVICES
CORPORATION
VINCENT MOLINARO
 
 
By: /s/ James P. DeBlasio                                               
/s/ Vincent Molinaro     
Name: James P. DeBlasio
 Vincent Molinaro
Title: President & CEO
 

 